Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-10 are allowed.
The following is an examiner’s statement of reasons for allowance: regarding claim 1, patentability resides, at least in part, in the connector having  a plurality of terminals, each of the terminals has a base portion, a strip connecting portion to be connected to a strip, and an elastic arm having a blanking edge, a dividing point and a tearing edge, wherein when each of the terminals is connected to the strip and expanded in a same plane along a vertical direction, the dividing point and a top point of the first tearing edge are vertically aligned, and a portion of the elastic arm passing upward beyond the dividing point is located at a side of the first tearing edge away from the strip connecting portion; and after the elastic arm is formed by bending, the dividing point and the first tearing edge are both located at a back side of the strip connecting portion, in combination with the other limitations of the base claim, and regarding claim 10, patentability resides, at least in part, in  the elastic arm has a tearing edge formed by tearing from the strip connecting portion, and a side edge of the terminal has a dividing point above the tearing edge, wherein when each of the terminals is connected to the strip and expanded in a same plane along a vertical direction, the dividing point and a top point of the tearing edge are vertically aligned, and a portion of the elastic arm passing upward beyond the dividing point is located at a side of the tearing edge away from the strip connecting portion; and in a process for the mating component to press downward on the elastic arm, the dividing point and the tearing .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Briggitte R. Hammond whose telephone number is (571)272-2006.  The examiner can normally be reached on Monday-Friday 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Luebke can be reached on 571-272-2009.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/BRIGGITTE R. HAMMOND/Primary Examiner, Art Unit 2833